EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, is entered into this 1st day of January, 2010, (“Effective
Date”) by and between Roma Bank, a Federally chartered stock saving bank (the
“Bank”), located at 2300 Route 33, Robbinsville, New Jersey, and, Margaret
Norton (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Executive has heretofore been employed by the Bank in a Senior
Officer position; and

 

WHEREAS, the Bank desires to be ensured of the Executive’s continued active
participation in the business of the Bank; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the Bank
and in consideration of the Executive’s agreeing to remain in the employ of the
Bank, the parties desire to specify the continuing employment relationship
between the Bank and the Executive;

 

NOW THEREFORE, in consideration of the covenants and the mutual agreements
herein contained, the parties hereby agree as follows:

 

1.    Employment. The Bank hereby employs the Executive in the capacity of Sr.
Vice President/Corporate Secretary. The Executive hereby accepts said employment
and agrees to render such administrative and management services to the Bank and
Roma Financial Corporation, its parent company and any successors thereto as are
currently rendered and as are customarily performed by persons situated in a
similar executive capacity. The Executive shall promote the business of the Bank
and Parent. The Executive’s other duties shall be such as the Board of Directors
for the Bank (the “Board of Directors” or “Board”) may from time to time
reasonably direct, including normal duties as an officer of the Bank. The
Executive’s employment shall be for no definite period of time, and the
Executive or the Bank may terminate such employment relationship at any time for
any reason or no reason. The employment at-will relationship remains in full
force and effect regardless of any statements to the contrary made by company
personnel or set forth in any documents other than those explicitly made to the
contrary and signed by an authorized representative of the Board.

 

2.    Term of Agreement. The term of this Agreement shall be for the period
commencing on the Effective Date and ending twelve (12) months thereafter
(“Term”). Additionally, on, or before, each annual anniversary datefrom the
Effective Date, the Term of this Agreement shall be extended for up to an
additional period beyond the then effective expiration date upon a determination
and resolution of the Board of Directors that the performance of the Executive
has met the requirements and standards of the Board, and that the Term of such
Agreement shall be extended. If a determination is made by the Board to not
renew such Term at the time of such renewal interval, the Board shall furnish
the Executive of

 

--------------------------------------------------------------------------------

written notice of such determination not to renew the Term and the reason for
such action or failure to take such action by the Board within 10 calendar days
of such Board action. References herein to the Term of this Agreement shall
refer both to the initial term and successive terms.

 

 

3.

Compensation, Benefits and Expenses.

 

(a)   Base Salary. The Bank shall compensate and pay the Executive during the
Term of this Agreement a minimum base salary at the rate of $181,000 per annum
(“Base Salary”), payable in cash not less frequently than monthly; provided,
that the rate of such salary shall be reviewed by the Board of Directors not
less often than annually, and the Executive shall be entitled to receive
increases at such percentages or in such amounts as determined by the Board of
Directors. The base salary may not be decreased without the Executive’s express
written consent.

 

(b)   Bonus. The Executive shall be entitled to participate in an equitable
manner with all other senior management employees of the Bank in its cash
incentive plan. No other compensation provided for in this Agreement shall be
deemed a substitute for the Executive’s right to participate in said plan.

 

(c)   Participation in Benefit and Retirement Plans. The Executive shall be
generally entitled to participate in and receive the benefits of any plan of the
Bank which may be or may become applicable to senior management relating to
pension or other retirement benefit plans, profit-sharing, stock options or
incentive plans, or other plans, benefits and privileges given to employees and
executives of the Bank, to the extent commensurate with his then duties and
responsibilities, as fixed by the Board of Directors of the Bank.

 

(d)  Participation in Medical Plans and Insurance Policies. The Executive shall
be entitled to participate in and receive the benefits of any plan or policy of
the Bank which may be or may become applicable to senior management relating to
life insurance, short and long term disability, medical, dental, eye-care,
prescription drugs or medical reimbursement plans. Additionally, Executive’s
dependent family shall be eligible to participate in medical and dental
insurance plans sponsored by the Bank or Parent with the cost of such premiums
paid by the Executive.

 

(e)   Vacations and Sick Leave. The Executive shall be entitled to paid annual
vacation leave in accordance with the policies as established from time to time
by the Board of Directors, which shall in no event be less than four weeks per
annum. The Executive shall also be entitled to an annual sick leave benefit as
established by the Board for senior management employees of the Bank. The
Executive shall not be entitled to receive any additional compensation from the
Bank for failure to take a vacation or sick leave, nor shall he be able to
accumulate unused vacation or sick leave from one year to the next; provided,
however, such

 

 

2

 



--------------------------------------------------------------------------------

Executive may carry forward from year to year unused vacation leave in
accordance with the prevailing policy of the Bank.

 

(f)   Expenses. The Bank shall reimburse the Executive or otherwise provide for
or pay for all reasonable expenses incurred by the Executive in furtherance of,
or in connection with the business of the Bank, including, but not by way of
limitation, automobile and traveling expenses, and all reasonable entertainment
expenses, subject to such reasonable documentation and other limitations as may
be established by the Board of Directors of the Bank. If such expenses are paid
in the first instance by the Executive, the Bank shall reimburse the Executive
therefor.

 

(g)  Changes in Benefits. The Bank shall not make any changes in such plans,
benefits or privileges previously described in Section 3(c), (d) and (e) which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Bank and does not result in a proportionately greater adverse change in the
rights of, or benefits to, the Executive as compared with any other executive
officer of the Bank. Nothing paid to Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to Executive pursuant to Section 3(a) hereof.

 

 

4.

Loyalty.

 

(a)   The Executive shall devote his full time and attention to the performance
of his employment under this Agreement. During the term of the Executive’s
employment under this Agreement, the Executive shall not engage in any business
or activity contrary to the business affairs or interests of the Bank or Parent.

 

(b)  Nothing contained in this Section 4 shall be deemed to prevent or limit the
right of Executive to invest in the capital stock or other securities of any
business dissimilar from that of the Bank or Parent, or, solely as a passive or
minority investor, in any business.

 

5.    Standards. During the term of this Agreement, the Executive shall perform
his duties in accordance with such reasonable standards expected of executives
with comparable positions in comparable organizations and as may be established
from time to time by the Board of Directors.

 

6.    Termination and Termination Pay. The Executive’s employment under this
Agreement shall be terminated upon any of the following occurrences:

 

(a)   The death of the Executive during the term of this Agreement, in which
event the Executive’s estate shall be entitled to receive the compensation due
the Executive through the last day of the calendar month in which Executive’s
death shall have occurred.

 

 

3

 



--------------------------------------------------------------------------------

(b)  The Bank’s Board of Directors may terminate the Executive’s employment at
any time, but any termination by the Bank’s Board of Directors other than
termination for Cause shall not prejudice the Executive’s right to compensation
or benefits under the Agreement. The Executive shall have no right to receive
compensation or other benefits for any period after termination for Cause.
Termination for “Cause” shall include termination because of the Executive’s
personal dishonesty, incompetence, willful misconduct, breach of fiduciary duty
involving personal profit, intentional failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, or material breach of any
provision of the Agreement. The Bank’s Board of Directors may within its sole
discretion, acting in good faith, terminate the Executive for Cause and shall
notify such Executive accordingly.

 

(c)   Except as provided pursuant to Section 9 hereof, in the event Executive’s
employment under this Agreement is terminated by the Bank without Cause, the
Bank shall be obligated to continue to pay the Executive the salary provided
pursuant to Section 3(a) herein, up to the date of termination of the remaining
Term of this Agreement, and the cost of Executive obtaining all health, life,
disability, and other benefits which the Executive would be eligible to
participate in through such date based upon the benefit levels substantially
equal to those being provided Executive at the date of termination of
employment. The provisions of this Section 6(c) shall survive the expiration of
this Agreement.

 

(d)  The voluntary termination by the Executive during the term of this
Agreement with the delivery of no less than 60 days written notice to the Board
of Directors, other than pursuant to Section 9(b), in which case the Executive
shall be entitled to receive only the compensation, vested rights, and all
employee benefits up to the date of such termination.

 

 

7.

Regulatory Exclusions.

 

       (a)  If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or (g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(3) and (g)(1)), the Bank’s obligations under the Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

 

(b) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Sections 8(e)(4)
or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. 1818(e)(4)
and (g)(1)), all obligations of the Bank under this Agreement shall terminate,
as of the effective date of the order, but the vested rights of the contracting
parties shall not be affected.

 

 

4

 



--------------------------------------------------------------------------------

(c)  If the Bank is in default (as defined in Section 3(x)(1) of FDIA) all
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

 

(d) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (i) by the Director of the Office of Thrift
Supervision (“Director of OTS”), or his or her designee, at the time that the
Federal Deposit Insurance Corporation (“FDIC”) enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of FDIA; or (ii) by the Director of the OTS, or his or her
designee, at the time that the Director of the OTS, or his or her designee
approves a supervisory merger to resolve problems related to operation of the
Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.

 

(e)  Notwithstanding anything herein to the contrary, any payments made to the
Executive pursuant to the Agreement, or otherwise, shall be subject to and
conditioned upon compliance with 12 USC ‘1828(k) and FDIC Regulation 12 CFR Part
359, Golden Parachute Indemnification Payments promulgated thereunder.

 

8.      Disability. If the Executive shall become disabled or incapacitated to
the extent that he is unable to perform his duties hereunder, by reason of
medically determinable physical or mental impairment, as determined by a doctor
engaged by the Board of Directors, Executive shall nevertheless continue to
receive the compensation and benefits provided under the terms of this Agreement
as follows: 100% of such compensation and benefits for a period of 12 months,
but not exceeding the remaining term of the Agreement. Such benefits noted
herein shall be reduced by any benefits otherwise provided to the Executive
during such period under the provisions of disability insurance coverage in
effect for Bank employees. Thereafter, Executive shall be eligible to receive
benefits provided by the Bank under the provisions of disability insurance
coverage in effect for Bank employees. Upon returning to active full-time
employment, the Executive’s full compensation as set forth in this Agreement
shall be reinstated as of the date of commencement of such activities. In the
event that the Executive returns to active employment on other than a full-time
basis, then his compensation (as set forth in Section 3(a) of this Agreement)
shall be reduced in proportion to the time spent in said employment, or as shall
otherwise be agreed to by the parties.

 

 

9.

Change in Control Severance Protection.

 

(a)  Notwithstanding any provision herein to the contrary, in the event of the
involuntary termination of Executive’s employment during the term of this
Agreement following any Change in Control of the Bank or Parent, or within 12
months thereafter of such Change in Control, absent Cause, Executive shall be
paid an amount equal to the product of two times the total compensation paid to
the Executive or accrued by the Bank (including amounts attributable to salary,
bonus, deferred compensation and retirement plans) with respect

 

 

5

 



--------------------------------------------------------------------------------

to the Executive for the most recently completed calendar year ending on or
prior to such date of termination of employment of such Executive. Said sum
shall be paid in one (1) lump sum not later than the date of such termination of
service, and such payments shall be in lieu of any other future payments that
the Executive would be otherwise entitled to receive under Section 6 of this
Agreement. Additionally, the Executive andhis or her dependents shall remain
eligible to participate in the medical and dental insurance programs offered by
the Bank to its employees for a period of not less than through the remaining
term of the Agreement with the cost of such premiums paid by the Executive.
Notwithstanding the forgoing, all sums payable hereunder shall be reduced in
such manner and to such extent so that no such payments made hereunder when
aggregated with all other payments to be made to the Executive by the Bank or
the Parent shall be deemed an “excess parachute payment” in accordance with
Section 280G of the Code and be subject to the excise tax provided at Section
4999(a) of the Code. The term “Change in Control” shall refer to: (i) the sale
of all, or substantially all, of the assets of the Bank or the Parent; (ii) the
merger or recapitalization of the Bank or the Parent whereby the Bank or the
Parent is not the surviving entity; (iii) a change in control of the Bank or the
Parent, as otherwise defined or determined by the Office of Thrift Supervision
or regulations promulgated by it; or (iv) the acquisition, directly or
indirectly, of the beneficial ownership (within the meaning of that term as it
is used in Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder) of twenty-five percent (25%) or more of
the outstanding voting securities of the Bank or the Parent by any person,
trust, entity or group. The term “person” means an individual other than the
Executive, or a corporation, partnership, trust, association, joint venture,
pool, syndicate, sole proprietorship, unincorporated organization or any other
form of entity not specifically listed herein. The reorganization of the Bank
from its mutual holding company form to a parent holding company form whereby
such parent company shall own 100% of the stock of the Bank and public
stockholders shall own 100% of the parent company common stock shall not be
deemed a Change in Control. The provisions of this Section 9(a) shall survive
the expiration of this Agreement occurring after a Change in Control.

 

(b)  Notwithstanding any other provision of this Agreement to the contrary,
Executive may voluntarily terminate his employment under this Agreement within
12 months following a Change in Control of the Bank or Parent for Good Reason
(as defined thereafter) and Executive shall thereupon be entitled to receive the
payment and benefits described in Section 9(a) of this Agreement. The Executive
must provide written notice to the Bank of the existence of the event or
condition constituting such Good Reason within ninety (90) days of the initial
occurrence of the event or the condition alleged to constitute “Good Reason.”
Upon delivery of such notice by the Executive, the Bank shall have a period of
thirty (30) days thereafter during which it or they may remedy in good faith the
condition constituting such Good Reason, and the Executive’s employment shall
continue in effect during such time so long as the Bank makes diligent efforts
during such time to cure such Good Reason. In the event that the Bank shall
remedy in good faith the event or condition constituting Good Reason, then such
notice of termination shall be null and void, and the Bank shall not be required
to pay the amount due to the Executive under this Section 9(b). The Bank’s
remedy of any Good Reason event or condition with or without notice from the
Executive shall not relieve the Bank

 

 

6

 



--------------------------------------------------------------------------------

from any obligations to the Executive under this Agreement or otherwise and
shall not affect the Executive’s rights upon the reoccurrence of the same, or
the occurrence of any other, Good Reason event or condition. The provisions of
this Section 9(b) shall survive the expiration of this Agreement occurring after
a Change in Control.

 

“Good Reason” shall exist if, without Executive’s express written consent, the
Bank materially breaches any of its respective obligations under this Agreement.
Without limitation, such a material breach shall be deemed to occur upon the
occurrence any of the following:

 

 

(1)

a material diminution in the Executive’s base compensation;

 

(2)        a material diminution in the Executive’s authority, duties, or
responsibilities;

 

(3)        a material diminution in the budget over which the Executive retains
authority;

 

(4)        a material change in the geographic location of the Executive’s
office location;

 

(5)        any other action or inaction that constitutes a material breach by
the Bank of this Agreement.

 

10.        Withholding. All payments required to be made by the Bank hereunder
to the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Bank may reasonably
determine should be withheld pursuant to any applicable law or regulation.

 

 

11.

Successors and Assigns.

 

(a)  This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank or Parent which shall acquire, directly
or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank or Parent.

 

(b)  Since the Bank is contracting for the unique and personal skills of the
Executive, the Executive shall be precluded from assigning or delegating his
rights or duties hereunder without first obtaining the written consent of the
Bank.

 

12.      Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing, signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Bank to sign on its
behalf. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

 

7

 



--------------------------------------------------------------------------------

13.   Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of New Jersey.

 

14.   Nature of Obligations. Nothing contained herein shall create or require
the Bank to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that the Executive acquires a right to receive
benefits from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.

 

15.   Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

16.   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.

 

17.   Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by arbitration in
accordance with the rules then in effect of the district office of the American
Arbitration Association (“AAA”) nearest to the home office of the Bank, and
judgment upon the award rendered may be entered in any court having jurisdiction
thereof, except to the extent that the parties may otherwise reach a mutual
settlement of such issue. The provisions of this Section 17 shall survive the
expiration of this Agreement.

 

18.   Confidential Information. The Executive acknowledges that during his or
her employment he or she will learn and have access to confidential information
regarding the Bank and the Parent and its customers and businesses
(“Confidential Information”). The Executive agrees and covenants not to disclose
or use for his or her own benefit, or the benefit of any other person or entity,
any such Confidential Information, unless or until the Bank or the Parent
consents to such disclosure or use, or such information becomes common knowledge
in the industry or is otherwise legally in the public domain. The Executive
shall not knowingly disclose or reveal to any unauthorized person any
Confidential Information relating to the Bank, the Parent, or any subsidiaries
or affiliates, or to any of the businesses operated by them, and the Executive
confirms that such information constitutes the exclusive property of the Bank
and the Parent. The Executive shall not otherwise knowingly act or conduct
himself (a) to the material detriment of the Bank or the Parent, or its
subsidiaries, or affiliates, or (b) in a manner which is inimical or contrary to
the interests of the Bank or the Parent. Executive acknowledges and agrees that
the existence of this Agreement and its terms and conditions constitutes
Confidential Information of the Bank, and the Executive agrees not to disclose
the Agreement or its contents without the prior written consent of the Bank;
provided, however, the Executive may disclose this Agreement to his personal
attorney and personal tax advisor without prior consent from the Bank.
Notwithstanding the foregoing, the Bank reserves the right in its sole
discretion to make disclosure of this Agreement as it deems necessary or

 

 

8

 



--------------------------------------------------------------------------------

appropriate in compliance with its regulatory reporting requirements.
Notwithstanding anything herein to the contrary, failure by the Executive to
comply with the provisions of this Section may result in the immediate
termination of the Agreement within the sole discretion of the Bank,
disciplinary action against the Executive taken by the Bank, including but not
limited to the termination of employment of the Executive for breach of the
Agreement and the provisions of this Section, and other remedies that may be
available in law or in equity. The provisions of this Section shall survive the
expiration of this Agreement.

 

 

19.

Indemnification; Insurance

 

(a)  Indemnification. The Bank agrees to indemnify the Executive and his heirs,
executors, and administrators to the fullest extent permitted under applicable
law and regulations, including, without limitation 12 U.S.C. Section 1828(k),
against any and all expenses and liabilities reasonably incurred by the
Executive in connection with or arising out of any action, suit or proceeding in
which the Executive may be involved by reason of his having been a director or
officer of the Bank or any of its subsidiaries, whether or not the Executive is
a director or officer of the Bank at the time of incurring any such expenses or
liabilities. Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs and attorney’s fees and the cost of
reasonable settlements. The Executive shall be entitled to indemnification in
respect of a settlement only if the Board of Directors of the Bank has approved
such settlement. Notwithstanding anything herein to the contrary, (i)
indemnification for expenses shall not extend to matters for which the
Executive’s employment or service has been terminated, and (ii) the obligations
of this Section 19 shall survive the termination of this Agreement. Nothing
contained herein shall be deemed to provide indemnification prohibited by
applicable law or regulation.

 

(b)  Insurance. During the Term of the Agreement, the Bank shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and officers’ liability policy at the Bank’s expense, at least
equivalent to such coverage otherwise provided to the other directors and senior
officers of the Bank.

 

(c)         Compliance with Regulatory Limitations. Notwithstanding anything
herein to the contrary, the provisions of this Section 19 shall be subject to
the limitations and restrictions provided at 12 CFR 545.121 as it may be amended
from time to time.

 

20.      Entire Agreement. This Agreement together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement between the parties hereto. This Agreement shall supersede
any prior employment agreements and/or change in control severance agreements
between the Executive and the Bank.

 

 

9

 



--------------------------------------------------------------------------------

 

 

21.

Effect of Code Section 409A.

 

 (a)         This Agreement shall be amended to the extent necessary to comply
with Section 409A of the Code and regulations promulgated thereunder. Prior to
such amendment, and notwithstanding anything contained herein to the contrary,
this Agreement shall be construed in a manner consistent with Section 409A of
the Code and the parties shall take such actions as are required to comply in
good faith with the provisions of Section 409A of the Code such that payments
shall not be made to the Executive at such time if such payments shall subject
the Executive to the penalty tax under Code Section 409A, but rather such
payments shall be made by the Bank to the Executive at the earliest time
permissible thereafter without the Executive having liability for such penalty
tax under Section Code 409A.

 

(b)        Notwithstanding anything in this Agreement to the contrary, if the
Bank in good faith determines, as of the effective date of Executive’s
Termination of Employment that the Executive is a “specified employee” within
the meaning of Section 409A of the Code and if the payment under Sections 6(c)
or 9 does not qualify as a short-term deferral under Code Section 409A and
Treas. Reg. §1.409A-1(b)(4) (or any similar or successor provisions), and that
an amount (or any portion of an amount) payable to Executive hereunder, is
required to be suspended or delayed for six months in order to satisfy the
requirements of Section 409A of the Code, then the Bank will so advise
Executive, and any such payment (or the minimum amount thereof) shall be
suspended and accrued for six months (“Six-Month Delay”), whereupon such amount
or portion thereof shall be paid to Executive in a lump sum on the first day of
the seventh month following the effective date of Executive’s Termination of
Employment. The limitations of this Six-Month Delay shall only be effective if
the stock of the Parent or a parent corporation is publicly traded as set forth
at Section 409A(a)(2)(B)(i) of the Code.

 

“Specified Employee” means, for an applicable twelve (12) month period beginning
on April 1, a key employee (as described in Code Section 416(i), determined
without regard to paragraph (5) thereof) during the calendar year ending on the
December 31 immediately preceding such April 1.

 

“Termination of Employment” shall have the same meaning as “separation from
service”, as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations). No separation from service is deemed to occur due to military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Executive’s right
to reemployment is provided by law or contract. A leave of absence constitutes a
bona fide leave of absence only if there is a reasonable expectation that the
Executive will return to perform services for the Bank. If the period of leave
exceeds six months and the Executive does not retain a right to reemployment
under an applicable statute or by contract, the employment relationship is
deemed to terminate on the first date immediately following such six-month
period. Notwithstanding the foregoing, where a leave of absence is due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Executive to be unable to
perform the duties of his position of

 

 

10

 



--------------------------------------------------------------------------------

employment or any substantially similar position of employment, a 29-month
period of absence may be substituted for such six-month period.

 

Whether a “Termination of Employment” takes place is determined based on whether
the facts and circumstances indicate that the Bank and Executive reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the Executive would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Bank if the Executive has been providing services to the Bank less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the Executive continues to be treated
as an employee for other purposes (such as continuation of salary and
participation in employee benefit programs), whether similarly situated service
providers have been treated consistently, and whether the Executive is
permitted, and realistically available, to perform services for other service
recipients in the same line of business. The Executive is presumed to have
separated from service where the level of bona fide services performed decreases
to a level equal to 20 percent or less of the average level of services
performed by the Executive during the immediately preceding 36-month period. The
Executive will be presumed not to have separated from service where the level of
bona fide services performed continues at a level that is at 50 percent or more
of the average level of service performed by the Executive during the
immediately preceding 36-month period. No presumption applies to a decrease in
the level of bona fide services performed to a level that is more than 20
percent and less than 50 percent of the average level of bona fide services
performed during the immediately preceding 36-month period. The presumption is
rebuttable by demonstrating that the Bank and the Executive reasonably
anticipated that as of a certain date the level of bona fide services would be
reduced permanently to a level less than or equal to 20 percent of the average
level of bona fide services provided during the immediately preceding 36-month
period or full period of services provided to the Bank if the Executive has been
providing services to the Bank for a period of less than 36 months (or that the
level of bona fide services would not be so reduced).       

 

For periods during which the Executive is on a paid bona fide leave of absence
and has not otherwise terminated employment, the Executive is treated as
providing bona fide services at a level equal to the level of services that the
Executive would have been required to perform to receive the compensation paid
with respect to such leave of absence. Periods during which the Executive is on
an unpaid bona fide leave of absence and has not otherwise terminated employment
are disregarded for purposes of determining the applicable 36-month (or shorter)
period).

 

 

(c)

Notwithstanding the Six-Month Delay rule set forth in Section 21(b) above:

 

(i)  To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(iii) (or any similar or successor provisions), the Bank will pay
the

 

 

11

 



--------------------------------------------------------------------------------

Executive an amount equal to the lesser of two times (1) the maximum amount that
may be taken into account under a qualified plan pursuant to Code Section
401(a)(17) for the year in which the Executive’s Termination of Employment
occurs, and (2) the sum of the Executive’s annualized compensation based upon
the annual rate of pay for services provided to the Bank for the taxable year of
the Executive preceding the taxable year of the Executive in which his
Termination of Employment occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive had not had a
Termination of Employment); provided that amounts paid under this Section 21(c)
must be paid no later than the last day of the second taxable year of the
Executive following the taxable year of the Executive in which occurs the
Termination of Employment and such amounts paid will count toward, and will not
be in addition to, the total payment amount required to be made to the Executive
by the Bank under Sections 6(c) or 9; and

 

(ii)  To the maximum extent permitted under Code Section 409A and Treas. Reg.
§1.409A-1(b)(9)(v)(D) (or any similar or successor provisions), within ten (10)
days of the Termination of Employment, the Bank will pay the Executive an amount
equal to the applicable dollar amount under Code Section 402(g)(1)(B) for the
year of the Executive’s Termination of Employment; provided that the amount paid
under this Section 21(c) will count toward, and will not be in addition to, the
total payment amount required to be made to the Executive by the Bank under
Sections 6(c) or 9.

 

(d)        To the extent that any reimbursements or in-kind payments are subject
to Code Section 409A, then such expenses (other than medical expenses) must be
incurred before the last day of the second taxable year following the taxable
year in which the termination occurred, provided that any reimbursement for such
expenses be paid before the Executive’s third taxable year following the taxable
year in which the termination occurred. For medical expenses, to the extent the
Agreement entitles the Executive to reimbursement by the Bank of payments of
medical expenses incurred and paid by the Executive but not reimbursed by a
person other than the Bank and allowable as a deduction under Code Section 213
(disregarding the requirement of Code Section 213(a) that the deduction is
available only to the extent that such expenses exceed 7.5 percent of adjusted
gross income), then the reimbursement applies during the period of time during
which the Executive would be entitled (or would, but for the Agreement, be
entitled) to continuation coverage under a group health plan of the Bank under
Code Section 4980B (COBRA) if the Executive elected such coverage and paid the
applicable premiums.

 

 

12

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
hereinabove written.

 

 

 

ATTEST:

 

 

 

ROMA BANK

 

 

 

 

 

 

 

 

By:

 

Secretary

 

 

 

Peter A. Inverso

 

 

 

 

President

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Margaret Norton, Executive

 

 

 

 

 

 

 

 

 

 

Louis Natale, Jr.

 

 

 

 

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 



 